NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             09-OCT-2020
                                             07:52 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


            STERLING JEROME KIM, Plaintiff-Appellee,
                                v.
              JASMINE YOUNG KIM, Defendant-Appellant


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                    (Case No. FC-D 14-1-0784)


                      ORDER DISMISSING APPEAL
     (By:   Leonard, Presiding Judge, Chan and Hiraoka, JJ.)

           Upon consideration of the "Stipulation for Dismissal of
Appeal" filed October 2, 2020, by Plaintiff-Appellee Sterling
Jerome Kim and Defendant-Appellant Jasmine Young Kim, the papers
in support, and the record, it appears that (1) the appeal has
been docketed; (2) the parties stipulate to dismiss the appeal
and state there are no attorneys' fees or costs on appeal
outstanding; (3) the stipulation is dated and signed by counsel
for all represented parties and by all self-represented parties
appearing in the appeal; and (4) dismissal is authorized by
Hawai#i Rules of Appellate Procedure Rule 42(b).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Therefore, IT IS HEREBY ORDERED that the stipulation
for dismissal of the appeal is approved and the appeal is
dismissed. The parties shall bear their own attorneys' fees and
costs on appeal.
          DATED: Honolulu, Hawai#i, October 9, 2020.


                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2